Exhibit ALPHA INNOTECH REPORTS RECORD 32% REVENUE GROWTH AND CONTINUING PROFITABILITY IN THIRD QUARTER November 10, 2008 – Alpha Innotech Corp., San Leandro, California Alpha Innotech Corp. (OTCBB:APNO), a leading provider of bioanalytical systems for drug discovery and life science research, today reported financial results for the quarter ending September 30, 2008. Third quarter revenues increased 32% to $4.9 million from the $3.7 million reported in the same period in 2007. The Company continued reporting profitability with net income for the third quarter of 2008 increasing to $21,859, or less than $0.01 per share, from a net loss of $289,555, or $0.03 per share, for the third quarter of 2007. Excluding interest, depreciation and stock-based compensation, on a non-GAAP basis, the Company had net income of $448,591 for the third quarter of 2008 compared to $16,702 for the third quarter of 2007. The non-GAAP net income (loss) is reconciled to comparable GAAP net income (loss) in the table entitled “Non-GAAP Calculation of Net Income (Loss)”. “We enjoyed strong growth in all our markets in the third quarter,” said Ron Bissinger, Chief Executive Officer of Alpha Innotech. “So far this year we’ve launched FluorChem® Q, redTM, AlphaImager® Mini, AlphaSpecTM, and AlphaPart11ViewTM software, while continuing to expand our sales channels internationally.” For the nine months ended September 30, 2008, total revenue was $12.8 million, an increase of 18% from $10.8 million for the comparable 2007 nine month period. Net income for the first nine months of 2008 was $43,001 or less than $0.01 per share, an increase from a net loss of $627,617 or $.06 per share in the first nine months of 2007. Excluding interest, depreciation and stock-based compensation, on a non-GAAP basis, the
